DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo et al. (US 4,126,405) in view of Lutjen et al. (US 2016/0265377 A1).
Regarding claim 1, Bobo discloses a gas turbine comprising: a picture frame (combustion liner 49, outlet of which is shown in Fig. 1; it is noted that as best understood in view of the specification, the picture frame refers to the combustor outlet structure); a first vane 14 (which includes vane outer rail 59, shown in Fig. 1); a bulkhead (flange 61 of the picture frame; it is noted that the broadest reasonable interpretation of the limitation “bulkhead” includes a 

    PNG
    media_image1.png
    524
    595
    media_image1.png
    Greyscale


However, Lutjen discloses (in the embodiment shown in Fig. 3A) a sealing arrangement to seal a gap (seal cavity 200) between a first component 204 (equivalent to the vane of Bobo) and a second component (identified in annotated Fig. 3A below, equivalent to the picture frame of Bobo) and a bulkhead (component 202) arranged between the two components in a gas turbine engine, the first component having a first sealing portion (the portion of component 204 sealed by seal 212, see annotated Fig. 3A below) and a second sealing portion (the portion of component 204 sealed by seal 228, see annotated Fig. 3A below), the sealing arrangement having two seals (seals 228 and 212; it is noted that seal 212 as described in paragraph 47 comprises seal sections 214 and 216 shown in Fig. 3A) arranged in series, a first one of the two seals (seal 212) being arranged to seal a first gap portion between the second component and the first sealing portion of the first component, the first one of the two seals dividing the first gap portion into a first volume adjacent to a hot gas flow and a second volume on an opposite side of the first one of the two seals to the hot gas flow (first and second volumes identified in annotated Fig. 3A below); and another one of the two seals (seal 228) being arranged to seal 

    PNG
    media_image2.png
    592
    690
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sealing arrangement of Bobo such that the first vane has a first sealing portion and a second sealing portion, the sealing .

Claims 2-5, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo in view of Lutjen, and further in view of Jorgensen (US 7,178,340).
	Regarding claim 2, Bobo in view of Lutjen discloses the invention as claimed in claim 1, as set forth above.
	Lutjen further discloses the first one of the two seals is a honeycomb seal, a dogbone seal, a hula seal or a piston seal (seal section 216 of seal 212 is a circumferential spring seal as disclosed in paragraph 48; see also Fig. 3B; therefore seal section 216 qualifies as a hula seal).	
Bobo in view of Lutjen is silent regarding the another one of the two seals is a honeycomb seal, a dogbone seal, a hula seal or a piston seal.
However, Jorgensen discloses a sealing device 30 for sealing a gap between a turbine combustor transition duct frame 51 and a turbine vane (turbine vane platform 60; see 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the another one of the two seals of Lutjen (in this case, seal 228) to be a honeycomb seal, as taught by Jorgensen, for the purpose of providing crush capability during assembly while providing a structurally sufficient sealing device. Furthermore, it is noted that this modification would be no more than the substitution of one known transition duct seal for another to achieve the predictable result of sealing the gap between a transition duct and a turbine vane platform.
Regarding claim 3, Bobo in view of Lutjen discloses the invention as claimed in claim 1, as set forth above.
Bobo in view of Lutjen is silent regarding the first one of the two seals is a honeycomb seal, and wherein the first sealing portion of the first vane comprises: a sealing portion arranged to seal the gap in combination with the honeycomb seal.
However, Jorgensen discloses a sealing device 30 for sealing a gap between a turbine combustor transition duct frame 51 and a turbine vane 60 (turbine vane platform 60; see Jorgensen, Fig. 8), wherein the sealing device comprises a honeycomb seal (as disclosed in Jorgensen, Fig. 6 and Col. 4 lines 4-16) and wherein the first vane comprises: a sealing portion arranged to seal the gap in combination with the honeycomb seal (see the sealing portion indicated in annotated Fig. 8 below). Jorgensen teaches that this arrangement with a 

    PNG
    media_image3.png
    514
    380
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the one of the two seals of Bobo in view of Lutjen (in this case, seal 212 of Lutjen) to be a honeycomb seal, wherein the first sealing portion of the first vane (equivalent to the first sealing portion of Lutjen) comprises: a sealing portion arranged to seal the gap in combination with the honeycomb seal, as taught by Jorgensen, for the purpose of providing crush capability during assembly while providing a structurally sufficient sealing device. Furthermore, it is noted that this modification would be no 
Regarding claim 4, Lutjen further discloses at least one of the two seals is a hula seal (seal section 216 of seal 212 is a circumferential spring seal as disclosed in paragraph 48; see also Fig. 3B; therefore seal section 216 qualifies as a hula seal), and at least one of the at least one hula seals is a conical hula seal (seal section 216 is formed from “a plurality of frustoconically but primarily radially projecting spring tabs 224” as disclosed in paragraph 48, therefore seal section 216 is a conical hula seal).
	Regarding claim 5, Lutjen further discloses the conical hula seal comprises: an inner part (see annotated Fig. 3B below), a plurality of fingers (spring tabs 224) and an outer part (see annotated Fig. 3B below), wherein the inner part is attached to one end of each of the plurality of fingers and the outer part is attached to an other end of each of the plurality of fingers (as shown in Fig. 3B).

    PNG
    media_image4.png
    402
    298
    media_image4.png
    Greyscale

Regarding claim 8, Lutjen further discloses the first component comprises: a first component contact surface (radially extending surface 210) to contact at least one of the two seals (contacting both section 216 of seal 212 as well as a portion of seal 228 as shown in Fig. 3A). It is noted that, in combination with Bobo, the first component is equivalent to the vane of Bobo such that the first component contact surface would be the first vane contact surface.
Regarding claim 9, Lutjen further discloses the first component contact surface is parallel to a surface of the second component on a side of the gap opposite the first component contact surface (see annotated Fig. 3A of Lutjen below). It is noted that, in combination with Bobo, the first component 204 is equivalent to the vane of Bobo and the “picture frame equivalent” identified in the annotated Fig. 3A is equivalent to the picture frame of Bobo.

    PNG
    media_image5.png
    311
    576
    media_image5.png
    Greyscale

Regarding claim 15, Bobo in view of Lutjen discloses the invention as claimed in claim 1, as set forth above.
Bobo in view of Lutjen is silent regarding the first one of the two seals is a honeycomb seal, and the first sealing portion of the first vane is a protrusion extending from the first vane, and which extends across the gap to interact with the honeycomb seal.
However, Jorgensen discloses a sealing device 30 for sealing a gap between a turbine combustor picture frame 51, a bulkhead 52, and a turbine vane 60 (turbine vane platform 60; see Jorgensen, Fig. 8), wherein the sealing device comprises a honeycomb seal (as disclosed in Jorgensen, Fig. 6 and Col. 4 lines 4-16), and a first sealing portion of the vane is a protrusion extending from the vane (see the sealing portion of the vane indicated in annotated Fig. 8 below), and which extends across a gap to interact with the honeycomb seal. Jorgensen teaches that this arrangement with a honeycomb seal provides crush capability during assembly with the turbine vane platform while providing a structurally sufficient sealing device (Jorgensen, Col. 4 lines 11-16).

    PNG
    media_image3.png
    514
    380
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sealing arrangement of Bobo in view of Lutjen (in this case, the seal 212 and the first sealing portion of Lutjen) such that the one of the two seals is a honeycomb seal, and the first sealing portion of the first vane is a protrusion extending from the first vane, and which extends across the gap to interact with the honeycomb seal, as taught by Jorgensen, for the purpose of providing crush capability during assembly while providing a structurally sufficient sealing device. Furthermore, it is noted that this modification would be no more than the substitution of one known transition duct sealing arrangement for another to achieve the predictable result of sealing the gap between a transition duct and a turbine vane platform.
Regarding claim 16, Jorgensen further discloses the honeycomb seal is arranged between the picture frame and the bulkhead on one side of the gap (as shown in Fig. 8 of Jorgensen, the seal 30 is arranged between picture frame 51 and bulkhead 52 on one side of the gap between picture frame 51 and vane 60).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo in view of Lutjen, further in view of Jorgensen, and further in view of Porter et al. (US 2013/0323045 A1).
	Regarding claim 10, Bobo in view of Lutjen and further in view of Jorgensen discloses the invention as claimed in claim 8, as set forth above.
	Bobo in view of Lutjen and further in view of Jorgensen is silent regarding the first vane contact surface is conical.
	However, Porter teaches a sealing arrangement for a turbine vane, wherein the sealing arrangement comprises a seal 282 engaging a conical vane contact surface 88 (Porter, Fig. 7, reproduced below for convenience). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the shape of the first vane contact surface of Bobo in view of Lutjen and further in view of Jorgensen to be conical, as taught by Porter, since this amounts to no more than the combination of prior art elements (the seal and the first vane contact surface of Bobo in view of Lutjen) in a known configuration (with a conical vane contact surface, taught by Porter) to achieve predictable results (sealing a gap around a vane in a turbine engine). In addition, it is noted that changes in 

    PNG
    media_image6.png
    415
    303
    media_image6.png
    Greyscale


Regarding claim 11, Bobo in view of Lutjen in view of Jorgensen discloses the invention as claimed in claim 8, as set forth above.
Bobo in view of Lutjen in view of Jorgensen is silent regarding the first vane contact surface is an angled first vane contact surface such that movement of the first vane relative to the picture frame is minimized.
However, Porter teaches a sealing arrangement for a turbine vane, wherein the sealing arrangement comprises a seal 282 engaging an angled vane contact surface 88 (Porter, Fig. 7, reproduced above for convenience). Therefore it would have been obvious to one of ordinary .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo in view of Lutjen and further in view of Porter.
	Regarding claim 17, Bobo in view of Lutjen discloses the invention as claimed in claim 1, as set forth above.
	Lutjen further discloses the other of the two seals (seal 228) extends between the second sealing portion and the bulkhead 202 (see annotated Fig. 3A of Lutjen in the rejection of claim 1 above).

However, Porter teaches a sealing arrangement for a turbine vane, wherein the sealing arrangement comprises a seal 282 engaging an angled vane contact surface 88 (Porter, Fig. 7, reproduced above for convenience). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the shape of the second sealing portion of the first vane of Bobo in view of Lutjen to be angled, as taught by Porter, since this amounts to no more than the configuration of prior art elements (the second sealing portion of the first vane) in a known shape (the angled shape taught by Porter) to achieve predictable results (sealing a gap around a vane in a turbine engine). In addition, it is noted that changes in shape and configuration have been held to be obvious absent persuasive evidence that the configuration claimed is significant (MPEP 2144 (IV)(B)).
Bobo in view of Lutjen is silent regarding the other of the two seals (in this case, seal 228) is a hula seal. However, Lutjen does disclose a hula seal (seal section 216 of seal 212 is a circumferential spring seal as disclosed in paragraph 48; see also Fig. 3B; therefore seal section 216 qualifies as a hula seal). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute a hula seal as taught by Lutjen for the seal 228 of Lutjen, since this modification would be no more than the substitution of one known transition duct seal for another to achieve the predictable result of sealing the gap between a transition duct and a turbine vane platform
Regarding claim 18, Lutjen further discloses a surface 207 of the bulkhead adjacent to the hula seal (modified seal 228) and a surface 210 of the second sealing portion adjacent to 
	Regarding claim 19, Lutjen further discloses the hula seal is a conical hula seal or an annular hula seal (as disclosed in Lutjen, paragraph 28, hula seal portion 216 is frustoconical; the seal is also annular).
	Regarding claim 20, Lutjen further discloses the hula seal is a plurality of individual hula seals (as disclosed in at least paragraph 48, seal section 216 is a split hoop ring, and thus split into different seal sections).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745